Citation Nr: 1601571	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-19 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include an adjustment disorder, posttraumatic stress disorder (PTSD), and a substance abuse disorder.

2.  Entitlement to nonservice-connected VA pension benefits.


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran was scheduled for a Board videoconference hearing in October 2014, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure a complete record upon which to make an informed decision so that the claims are afforded every possible consideration. 

At the outset, a remand is required in order to obtain additional records.  The Veteran reported that he has received treatment since 1985 at the Providence VA treatment facility and through the Boston VA Healthcare System, to include at the Bedford and Brockton facilities.  He also reported that he had applied for disability benefits from the Social Security Administration (SSA).  See VA Forms 21-526, received in October 2010.  Efforts should be undertaken to obtain these records.

During service in November 1973, a psychiatric evaluation conducted.  The Veteran was diagnosed with transient situational disturbance.  His service personnel records also indicate that he had problems with carelessness, inattention to detail, lack of motivation, an inability to adapt to military life, and poor personal hygiene.  Post-service, the Veteran has been treated for psychiatric problems.  Accordingly, he should be scheduled for a VA psychiatric examination, as set forth below.  

As the case must be remanded for the foregoing reasons, the Veteran should be provided another opportunity to identify his in-service stressors and additional efforts should be undertaken to obtain his treatment records from the Beth Israel Deaconess Medical Center and from St. Luke's.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records, to include any archived records, from the Providence VA treatment facility and the Boston VA Healthcare System (to include from the Bedford and Brockton facilities and the facility on Causeway Street in Boston), dated from 1985 forward.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Beth Israel Deaconess Medical Center and from St. Luke's.

3.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  

4.  Provide the Veteran with the opportunity to complete and submit a VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The entire claims file (both the paper claims file and any relevant medical records contained in Virtual VA and/or VBMS) and a copy of this remand must be made available to and reviewed by the examiner.

The examiner should identify all current psychiatric disorders found to be present.

For each diagnosed psychiatric disorder, the examiner should provide an opinion as to whether it had its clinical onset during active service or is related to any incident of service.  In providing this opinion, the examiner should acknowledge the service treatment records showing a diagnosis of transient situational disturbance in November 1973, as well as the service personnel records showing that the Veteran had problems with carelessness, inattention to detail, lack of motivation, an inability to adapt to military life, and poor personal hygiene.  

If the examiner determines that the Veteran has a psychiatric disorder that is related to his active service, then he/she should also provide an opinion as to whether any current substance abuse disorder was either caused or aggravated by that psychiatric disorder. 

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Finally, after undertaking any additional development deemed necessary, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his attorney must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



